DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin (US Pub. No. 2008/0187734 A1) hereafter referred to as Morin.

Regarding claim 1, Morin discloses:
An antenna cover (See [0097]) comprising a layer including a polymer composition comprising a polymer matrix (See [0082]) containing at least one polymer having a glass transition temperature of about 50° C or more (See [0033]) wherein the polymer matrix constitutes from about 30 wt. % to about 90 wt. % of the polymer composition (See [0088]), wherein the polymer composition exhibits a dielectric constant of about 4 or less (See [0089]) and a dissipation factor of about 0.02 or less (See [0035]), as determined at a frequency of 2 GHz (See [0098]).

Regarding claim 2, Morin discloses:
further comprising an additional layer defining at least one opening, and wherein the layer is arranged over the additional layer such that the additional layer is at least one of formed over or received in the at least one opening (See [0094]).

Regarding claim 3, Morin discloses:
wherein the additional layer is a conductive layer (See [0098]).

Regarding claim 4, Morin discloses:
wherein the additional layer contains aluminum (See [0044]).

Regarding claim 5, Morin discloses:
wherein the polymer composition exhibits a dielectric constant of about 3.8 or less (See [0089]) and a dissipation factor of about 0.01 or less (See [0035]), as determined at a frequency of 2 GHz (See [0098]).

Regarding claim 6, Morin discloses:
wherein the polymer comprises a polyester, a polyarylene sulfide, a polyarylketone, or a mixture thereof (See [0097] polyester, “In one embodiment, an additive can be included that can leave reactive grains on the surface of the extrusion product, Reactive groups can be added, for example, that can improve the adhesion of the extrusion product, e, g., the fiber, to other materials utilized in forming the composite structures. For example, maleic anhydride can be included in a polymeric mixture that can leave functional groups on the surface of the fibers capable of reacting with other polymeric materials that may be included in the composite structure, e.g., unsaturated polyester resins.”).

Regarding claim 7, Morin discloses:
wherein the polymer comprises a polyester comprising a polybutylene terephthalate (See [0097]).

Regarding claim 8, Morin discloses:
wherein the polymer further comprises a polyethylene terephthalate (See [0097]).

Regarding claim 9, Morin discloses:
wherein the polymer comprises a polyarylene sulfide comprising a polyphenylene sulfide (See [0097]).

Regarding claim 10, Morin discloses:
wherein the polymer composition further comprises at least one impact modifier including an epoxy-functionalized olefin copolymer (See [0097]).

Regarding claim 11, Morin discloses:
wherein the epoxy-functionalized olefin copolymer includes an epoxy-functional (meth)acrylic monomeric component (See [0098]).

Regarding claim 12, Morin discloses:
wherein the epoxy-functional (meth)acrylic monomeric component is derived from glycidyl acrylate, glycidyl methacrylate, or a combination thereof (See [0097]).

Regarding claim 13, Morin discloses:
wherein the epoxy-functionalized olefin copolymer contains an ethylene monomeric unit (See [0033]).

Regarding claim 14, Morin discloses:
wherein the epoxy-functionalized olefin copolymer further contains an octene monomeric unit (See [0033]).

Regarding claim 15, Morin discloses:
wherein the impact modifier is present in the polymer composition in an amount from about 1 wt. % to about 40 wt. % (See [0097; 0074]).

Regarding claim 16, Morin discloses:
wherein the polymer composition further comprises at least one dielectric filler in an amount from about 5 wt. % to about 40 wt. % (See [0074]).

Regarding claim 17, Morin discloses:
wherein the at least one dielectric filler comprises hollow glass spheres, glass flakes, or a mixture thereof (See [0098]).

Regarding claim 18, Morin discloses:
wherein the at least one dielectric filler comprises a polymeric filler comprising an ultrahigh molecular weight polyethylene (See [0060]).

Regarding claim 19, Morin discloses:
wherein the at least one dielectric filler comprises a polymeric filler comprising a high density polyethylene (See [0098]).

Regarding claim 20, Morin discloses:
wherein the high density polyethylene particles have a D.sub.50 value of from about from about 1 μm to about 300 μm (See [0098]).

Regarding claim 21, Morin discloses:
wherein the high density polyethylene particles have a molecular weight of from about 1,000,000 g/mol to about 10,000,000 g/mol (See [0097]).

Regarding claim 22, Morin discloses:
wherein the polymer composition further comprises a fibrous filler in an amount from about 3 wt. % to about 40 wt. % (See [0097]).

Regarding claim 23, Morin discloses:
wherein the fibrous filler comprises flat glass fibers having an aspect ratio of about 1.5 to about 30 (See [0098]).

Regarding claim 24, Morin discloses:
wherein the polymer composition further comprises an epoxy resin (See [0073]).

Regarding claim 24, Morin discloses:
wherein the epoxy resin contains at least about 1.3 epoxide groups per molecule (See [0098]).

Regarding claim 26, Morin discloses:
wherein the epoxy resin has a dynamic viscosity of from about 1 centipoise to about 25 centipoise as determined in accordance with ASTM D445-15 at a temperature of 25° C., a melting point of from about 50° C. to about 120° C., or both (See [0033]).

Regarding claim 27, Morin discloses:
wherein the epoxy resin is a glycidyl ether formed from an epichlorohydrin and a hydroxyl compound containing at least 1.5 aromatic hydroxyl groups (See [0098; 0033]).

Regarding claim 28, Morin discloses:
wherein the hydroxyl compound is a dihydric phenol (See [0035]).

Regarding claim 29, Morin discloses:
wherein the dihydric phenol is bisphenol A (See [0068]).

Regarding claim 30, Morin discloses:
wherein the polymer composition has a density of less than about 2.5 kg/cm3 (See [0090]).

Regarding claim 31, Morin discloses:
a user computing device (See [0031; 0095; 0096]) including the antenna cover of claim 1.

Regarding claim 32, Morin discloses:
A base station including the antenna cover of claim 1 (See [0068; 0098]).

Regarding claim 38, Morin discloses:
A 5G radio frequency communication device comprising (See [0097; 0098]): 
a substrate (See [0092]); 
an antenna element coupled to the substrate (See [0094]); 
an antenna cover arranged over the substrate, the antenna cover comprising a layer including a polymer composition (See [0096]); and 
a radio frequency component configured for operation at 2.5 GHz or greater (See [0098]); 
wherein the polymer composition comprises (See [0098]): 
a polymer matrix containing at least one polymer (See [0082]) having a glass transition temperature of about 50° C (See [0033]) or more wherein the polymer matrix constitutes from about 30 wt. % to about 90 wt. % of the polymer composition (See [0088]), 
wherein the polymer composition exhibits a dielectric constant of about 4 or less (See [0089]) and a dissipation factor of about 0.02 or less, as determined at a frequency of 2 GHz (See [0035; 0098]).

Regarding claim 39, Morin discloses:
wherein the antenna cover comprises an additional layer defining an opening, wherein the layer is formed on the additional layer, wherein the antenna cover is arranged over the substrate such that the antenna element is at least partially aligned with or received in the opening in the additional layer.

Regarding claim 40, Morin discloses:
The 5G radio frequency communication device of claim 38, wherein the radio frequency component is configured for operation at greater than 3 GHz (See [0098]).

Regarding claim 41, Morin discloses:
The 5G radio frequency communication device of claim 38, wherein the radio frequency component is configured for operation at greater than 28 GHz (See [0098]).

Regarding claim 42, Morin discloses:
The 5G radio frequency communication device of claim 38, wherein the radio frequency component comprises at least one of a front end module or an antenna (See [0099]).

Regarding claim 43, Morin discloses:
The 5G radio frequency communication device of claim 38, wherein the radio frequency component is included in at least one of a base station, a user computing device, a relay station, or a repeater (See [0095]).

Regarding claim 44, Morin discloses:
A base station comprising: an antenna array; and an antenna cover arranged over the antenna array; wherein the antenna cover comprises a layer including a polymer composition comprising a polymer matrix containing at least one polymer having a glass transition temperature of about 50° C. or more wherein the polymer matrix constitutes from about 30 wt. % to about 90 wt. % of the polymer composition, wherein the polymer composition exhibits a dielectric constant of about 4 or less and a dissipation factor of about 0.02 or less, as determined at a frequency of 2 GHz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is 571-272-5918. The examiner can normally be reached 10am - 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845